593 F.2d 10
Rafael GOMEZ-MARTINEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 78-3170
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
April 11, 1979.

David T. Lopez, Atty., Houston, Tex., for petitioner.
Griffin B. Bell, Atty. Gen., U. S. Dept. of Justice, Philip Wilens, Chief Gov. Reg. & Labor Section, James P. Morris, Eric A. Fisher, Attys., Dept. of Justice, Washington, D. C., for respondent.
Paul B. O'Neill, Dist. Dir., Immig. & Nat. Serv., Houston, Tex., Troy A. Adams, Jr., Dist. Dir., Immig. & Nat. Ser., New Orleans, La., for other interested parties.
Petition for Review of an Order of the Immigration and Naturalization Service.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
Petitioner is unquestionably deportable under the provisions of 8 U.S.C. 1251(a)(2) but seeks to avoid the rigors of such deportation by claiming that he is entitled to the suspension of deportation under 8 U.S.C. 1254(a)(2).  The immigration judge found petitioner deportable and denied his application for suspension of deportation but granted him the privilege of voluntary departure.  The Board of Immigration Appeals dismissed petitioners appeal from the immigration judge's decision and reinstated the privilege of voluntary departure.


2
We have before us a petition of review.  After an examination of the record, and the briefs of petitioner and respondent, we are of the opinion that the petitioner has not discharged his burden of establishing the "extreme hardship" required by § 244(a)(1) of the Act, 8 U.S.C. 1254(a)(1).  The decisions under review should be affirmed and the petition for review dismissed.


3
DISMISSED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I